Citation Nr: 1754105	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a reduction of rating for coronary artery disease from 60 percent to 30 percent, effective July 1, 2012, was proper.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and right eye diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1969.  He served in the Republic of Vietnam.  

In September 2011, the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) proposed to reduce the rating for coronary artery disease from 60 percent to 30 percent disabling.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 RO rating decision which effectuated the proposed reduction as of July 1, 2012.  In January 2014, the RO denied an increased rating for Type II diabetes mellitus with erectile dysfunction and right eye diabetic retinopathy.  


FINDING OF FACT

The evidence of record at the time of the April 2012 reduction action does not establish material improvement of service-connected coronary artery disease.  


CONCLUSION OF LAW

The reduction of the rating for the coronary artery disease from 60 percent to 30 percent effective as of July 1, 2012, was improper and the 60 percent rating is restored, effective as of July 1, 2012.  38 C.F.R. § 3.344 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating for coronary artery disease was improper as the service-connected disability had not improved.  

The report of a May 2011 VA heart examination states that the Veteran complained of dyspnea associated with exercise.  The examiner noted that the Veteran had a history of cardiomyopathy, coronary artery disease, and a 2005 three vessel coronary artery bypass graft.  The Veteran was diagnosed with ischemic cardiomyopathy.  The Veteran was not provided a diagnostic exercise test.  However, the examiner completed a METs test based on the Veteran's responses and advanced a finding of "5-7 METs ... consistent with activities such as golfing (without cart) mowing lawn (push mower) heavy yard work (digging)."  The VA physician noted that the service-connected heart disability did not impact upon the Veteran's ability to work.  The examiner made no findings that exercise testing could not be done for medical reasons or as to any sustained improvement of the coronary artery disease.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 (2017).  

In September 2011, the RO proposed to reduce the rating for coronary artery disease from 60 percent to 30 percent disabling "based on the findings at the VA examination performed May 18 2011."  In April 2012, the RO effectuated the proposed reduction as of July 1, 2012, "in the absence of medical evidence to the contrary."  

The circumstances under which a rating may be reduced are specifically limited and carefully circumscribed by regulation.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of ratings consistent with the law and regulations governing disability compensation and pension.  Where a rating has been in effect for less than five years, the service-connected disability has not become stabilized, or the disability is likely to improve, a rating may be reduced based upon reexaminations disclosing improvement, physical or mental, of the disability.  38 C.F.R. § 3.344(c) (2017).  In any rating reduction case, it must not only be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413 (1993).  

The evidence of record at the time of the April 2012 reduction action, including the report of the September 2011 VA heart examination, shows neither that a sustained improvement of the coronary artery disease had actually occurred nor shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Further, the Board observes that the VA examination is deficient to the extent that it did not include either a diagnostic exercise test or an explanation from the examiner as to why exercise testing could not be done for medical reasons.  The RO did not identify any sustained improvement of the coronary artery disease.  The RO noted only that the disability did not currently meet the criteria for a rating in excess of 30 percent.  The failure to make a finding of improvement is a defect requiring restoration.  Brown v. Brown, 5 Vet. App. 413 (1993).  

In the absence of any specific and objective findings of material improvement of the cardiovascular disability, the Board concludes that the reduction of the rating for the coronary artery disease from 60 percent to 30 percent effective as of July 1, 2012, was improper.  38 C.F.R. § 3.344(c) (2017).  As the weight of the evidence does not show that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the prior rating will be restored.  


ORDER

The reduction of rating for coronary artery disease from 60 percent to 30 percent, effective July 1, 2012, was improper.  The 60 percent rating is restored, effective July 1, 2012.  The appeal is granted.


REMAND

A January 2014 rating decision denied an increased rating for diabetes mellitus with erectile dysfunction and right eye diabetic retinopathy.  In February 2014, the Veteran was informed in writing of the adverse decision.  In a February 2014, notice of disagreement, the Veteran disagreed with the decision that his service-connected disability had not changed and specifically indicated that "I never filed a vision claim."  In September 2014, the Agency of Original Jurisdiction issued a statement of the case which addressed solely the issue of "evaluation of mild diabetic retinopathy, right eye currently evaluated as 0 percent disabling and included as a non-compensable complication of diabetes."  It encompassed neither the law and regulations as to the rating of diabetes mellitus nor any discussion of that issue.  

The Veteran has submitted a timely notice of disagreement with the denial of an increased rating for diabetes mellitus with erectile dysfunction and right eye diabetic retinopathy.  A statement of the case that addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement with an adverse decision and no statement of the case has been issued, the Board should remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

Issue a statement of the case which addresses the issues of entitlement to an increased rating for diabetes mellitus with erectile dysfunction and right eye diabetic retinopathy.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


